               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDEL FATTAH,
       Plaintiff,                                   NO. 3:10-cv-1607

              v.                                    (JUDGE CAPUTO)
JEFF RACKOVAN, et al.,
       Defendant.

                                  MEMORANDUM
      Presently before me is Magistrate Judge Arbuckle’s Report and
Recommendation (“R&R”) (Doc. 204) regarding Defendant Symon’s Motion for
Summary Judgment (Doc. 156). Plaintiff Abdel Fattah, a prisoner at SCI Rockview,
claims that Defendant, Dr. Symons, a member of the medical staff at SCI-Rockview
violated his civil rights. Dr. Symons moved for summary judgment, arguing that Fattah
failed to exhaust administrative remedies at the prison and that Fattah has not
produced evidence supporting his claims. (See Doc. 156). I will adopt Magistrate
Judge Arbuckle’s Report and Recommendation in full, as Dr. Symons did not violate
Fattah’s constitutional rights to adequate medical care under the Eighth Amendment.
The Defendants’ Motion for Summary Judgment will therefore be granted.


                                    I. Background
      The parties are familiar with the facts, so I provide here only a brief
background. (I will address additional facts as they become relevant to my analysis of
Fattah’s specific objections.) During the time period relevant to this action, Fattah was
an inmate at the State Correctional Institution at Rockview (“SCI-Rockview”). (See
Doc. 119, at 3).While incarcerated, Fattah developed an eating disorder, and as a
result, had a feeding tube implanted. (See Doc. 196-2). Fattah filed grievances
regarding a number of matters during his time at SCI Rockview, including his
healthcare. (See Doc. 196-6).
      Fattah has since amended his complaint three times, and the operative complaint
is the Third Amended Complaint. (See Doc. 119). After a lengthy period of motions
practice, the only cause of action that remains in this case is the violation of Fattah’s
Eighth Amendment right to medical care by Dr. Symons (See Docs. 35, 61, 144, 145,
206). Fattah’s claims against Dr. Symons include: (1) failure to “set up a treatment
plan [for his eating disorder], order specific methods of care for his medical needs,
[and] prescribe medications (Doc. 119, ¶¶ 130-138), (2) failure to correct “unsanitary
condition[s],” regarding Fattah’s feeding tube and the gastric feeding process (Doc.
119, ¶¶ 139-143), and failure to intervene when Fattah’s gastric feedings were denied
for nearly a month and reinstate them (Doc. 119, ¶¶ 153-154).
      Dr. Symons moved for summary judgment in December 2017 (See Doc. 156),
filing a Brief in Support (Doc. 164) and a Statement of Facts (Doc. 157). In response,
Fattah filed a Brief in Opposition (Doc. 180-1), and a two page response to the
Defendants’ Statement of Facts (Doc. 179). When Dr. Symons, among other
Defendants, failed to comply with one of the Middle District of Pennsylvania’s Local
Rules, Magistrate Judge Arbuckle, acting sua sponte, gave Dr. Symons leave to file
compliant evidentiary exhibit indices in support of his Motion for Summary Judgment.
(See Docs. 174). He timely did so. (See Docs. 178). In answering the Dr. Symons’s
Statements of Facts, however, Fattah also failed to comply with one of the Middle
District of Pennsylvania’s Local Rules. (See Doc. 179). In light of this error,
Magistrate Judge Arbuckle, proceeded to issue a Report and Recommendation
granting the Dr. Symons’s Motion for Summary Judgment, which rested upon
deeming Defendants’ facts admitted. (See Doc. 188).
      I rejected Magistrate Judge Arbuckle’s Report and Recommendation after
concluding that it was inequitable for Dr. Symons to receive a chance to remedy a
failure to comply with the Local Rules when Fattah was not afforded the same
opportunity. (Doc. 193). I granted Fattah a similar opportunity to cure his
                                           2
noncompliance with Local Rule 56.1 and recommitted the matter to Magistrate Judge
Arbuckle for further proceedings. (See Doc. 193). Fattah timely complied. (See Docs.
194-196). Magistrate Judge Arbuckle proceeded to recommend that summary
judgment be granted in favor of Dr. Symons, because Fattah has still failed to
demonstrated as a matter of law any violation of his Eighth Amendment right to
medical care. (See Doc. 204). Fattah objected to the Report and Recommendation. (See
Doc. 209). The Report and Recommendation and the objection is thus now ripe for
review.


                                 II. Legal Standard
      A. Review of the R&R
      If objections to a magistrate judge's R&R are filed, I must conduct a de novo
review of the R&R’s contested portions. Sample v. Diecks, 885 F.2d 1099, 1106 n.3
(3d Cir. 1989) (citing 28 U.S.C. § 636(b)(1)(C)). I may accept, reject, or modify, in
whole or in part, the factual findings or legal conclusions of the magistrate judge. See
28 U.S.C. § 636(b)(1); Owens v. Beard, 829 F. Supp. 736, 738 (M.D. Pa. 1993).
Although the review is de novo, the law permits me to rely on the recommendations
of the magistrate judge to the extent I deem it proper. See United States v. Raddatz,
447 U.S. 667, 675–76 (1980). Uncontested portions of the report may be reviewed at
a standard determined by the district court. See Thomas v. Arn, 474 U.S. 140, 154
(1985). At the least, courts should review uncontested portions for clear error or
manifest injustice. See, e.g., Cruz v. Chater, 990 F. Supp. 375, 376-77 (M.D. Pa.
1998).
      B. Summary Judgment
      Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “A court may grant a motion for summary
judgment if, after it considers all probative materials of record, with inferences
                                           3
drawn in favor of the non-moving party, the court is satisfied that there are no
genuine issues of material fact and the movant is entitled to judgment as a matter of
law.” Chavarriaga v. N.J. Dep’t of Corrs., 806 F.3d 210, 218 (3d Cir. 2015) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 330, 106 S. Ct. 2548, 2556, 91 L. Ed. 2d
265 (1986); Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact is
‘material’ under Rule 56 if its existence or nonexistence might impact the outcome
of the suit under the applicable substantive law. A dispute over a material fact is
‘genuine’ if ‘a reasonable jury could return a verdict for the nonmoving party.’”
Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986)).
“In determining whether the dispute is genuine, the court’s function is not to weigh
the evidence or to determine the truth of the matter . . . .” American Eagle
Outfitters v. Lyle & Scott Ltd., 584 F.3d 587, 581 (3d Cir. 2009) (citing Anderson,
477 U.S. at 248-49, 106 S. Ct. 2505).
      The moving party bears the initial burden to identify “specific portions of the
record that establish the absence of a genuine issue of material fact.” Santini, 795
F.3d at 416 (citing Celotex, 477 U.S. at 323, 106 S. Ct. 2548, 2553). If this burden
is satisfied by the movant, the burden then “shifts to the nonmoving party to go
beyond the pleadings and ‘come forward with specific facts showing that there is a
genuine issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)). The
nonmovant’s burden is not satisfied by “simply show[ing] that there is some
metaphysical doubt as to the material facts.” Chavarriaga, 806 F.3d at 218.


                                   III. Discussion
      Magistrate Judge Arbuckle recommended summary judgment be granted with
respect to Fattah’s Eighth Amendment claims against Dr. Symons, because Fattah did
not exhaust the available administrative remedies against Dr. Symons before pursing
                                          4
this action. (See Doc. 204). I will adopt Magistrate Judge Arbuckle’s Report and
Recommendation in full.
        The Prison Litigation Reform Act (“PLRA”) requires that “[n]o action shall be
brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility
until such administrative remedies as are available are exhausted.”42 U.S.C. §
1997e(a). “The Supreme Court has held that this exhaustion requirement is mandatory
and that a prisoner must properly exhaust administrative remedies.” Kantamanto v.
King, 651 F. Supp. 2d 313, 321 (E.D. Pa. 2009) (citing Woodford v. Ngo, 548 U.S. 81,
85, 90–92 (2006)). “[E]xhaustion is a question of law to be determined by a judge,
even if that determination requires the resolution of disputed facts.” Small v. Camden
Cnty., 728 F.3d 265, 269 (3d Cir. 2013). “Proper exhaustion requires pursuing a
grievance through all available levels of appeal.” Kantamanto, 651 F. Supp. 2d at 321
(citing Woodford, 548 U.S. at 89, 93; Spruill v. Gillis, 372 F.3d 218, 232 (3d
Cir.2004)). Federal courts must analyze exhaustion “within the applicable prison
grievance system.” Spruill, 372 F.3d at 231. “The level of detail necessary in a
grievance to comply with the grievance procedures will vary from system to system
and claim to claim, but it is the prison’s requirements, and not the PLRA, that define
the boundaries of proper exhaustion.” Jones v. Bock, 549 U.S. 199, 204 (2007).
        The court will take judicial notice of the Pennsylvania Department of
Corrections (DOC) policy statement, DC-ADM 804, which applies at SCI-Rockview,
titled “Inmate Grievance System.”1 It consists of a three-step procedure for the
resolution of inmate grievances. (Doc. 159-1, at 9-17). The procedure requires that
inmates resolve any issues concerning the conditions of their confinement by first

 1


      This policy is publicly available on the DOC’s website at www.cor.pa.gov. The version
     of the policy that applied during the time period relevant to Fattah’s Third Amended
     Complaint is available in Doc. 159-1.

                                                5
submitting a grievance for “Initial Review” to the Facility Grievance Coordinator
using an official form “within 15 working days after the event upon which the claim
is based.” (Doc. 159-1, at 10-12). In the grievance,
             [t]he inmate will identify any person(s) who may have information that
             could be helpful in resolving the grievance . . . The inmate will also
             specifically state any claims he/she wishes to make concerning violations
             of Department directives, regulations, court orders, or other law. If the
             inmate desires compensation or other legal relief normally available from
             a court, the inmate shall request the specific relief sought in his/her initial
             grievance.
(Doc. 159-1, at 10). If the Grievance Coordinator's decision is unfavorable, the inmate
may appeal the decision to the Facility Manager within 10 working days. (Doc. 159-1,
at 13-14). If that appeal is unsuccessful, the inmate may then appeal to the Secretary's
Office of Inmate Grievances and Appeals (SOIGA) within 15 working days. (Doc.
159-1, at 14-17). When filing an appeal, an inmate:
              is responsible for providing the Secretary’s Office of Inmate Grievances
              and Appeals with all required documentation relevant to the appeal. A
              proper appeal to final review shall include photocopies of the initial
              grievance, initial review response, the inmate appeal to the Facility
              Manager, and the Facility Manager’s decision. Failure to provide the
              proper documentation may result in the appeal being dismissed.
(Doc. 159-1, at 15). After this appeal, the inmate has exhausted his available
administrative remedies. See Spruill, 372 F.3d at 232; Booth v. Churner, 206 F.3d 289,
292 n.2 (3d Cir. 2000).
       In objecting to Magistrate Judge Arbuckle’s finding on proper exhaustion,
Fattah contends that Magistrate Judge Arbuckle did not analyze whether “‘on the
books remedies’ were available” to him. (Doc. 209, at 17). He further argues that he
stated in his deposition that the Defendants have not provided an accurate record of
the grievances that he filed. (Doc. 209, at 17). Fattah relies on Paladino v. Newsome
to demonstrate that this sworn statement presents a genuine dispute of material fact
regarding whether he exhausted his administrative remedies against Dr. Symons. 855
F.3d 203 (3d Cir. 2018). (See Doc. 209, at 17; Doc. 198, at 8-9). In Paladino, the
plaintiff stated in his deposition that “he filed ‘numerous forms’ and ‘appealed
numerous responses’ that “vanished after being properly submitted and/or filed.”
                                            6
Paladino, 855 F.3d at 206. He further stated that many of his grievances, specifically
related to the use of excessive force, had gone missing. Id. The Third Circuit held that
the plaintiff’s sworn statements were sufficient to create a material dispute, because
they set forth specific facts regarding the use of excessive force. Id. at 209-210. Fattah
analogizes Paladino to his case, because he “stated at deposition that he filed
approximately 5000 grievances while at Rockview,” but “[t]he Defendant has only
presented evidence as to 80 or so odd grievances.” (Doc. 198 at 9).
        Dr. Symons has identified a record of thirty-one (31) grievances filed by Fattah
that relate to his medical care. (Doc. 164, 15-18; Doc. 156-6). While it is true that
Fattah did state in his deposition that he filed “approximately thousand [sic] grievance
[sic],” he does not specifically allege that a portion of these missing grievances are
medical grievances or that they involve the actions of Dr. Symons. (Doc. 195-1, p
79:17-80:16). There is no other evidence that suggests Fattah filed other medical
grievances or grievances specifically concerning Dr. Symons. Thus, Fattah’s
statements about the thousands of missing grievances that he filed are insufficient to
create a genuine dispute regarding whether Fattah exhausted his administrative
remedies against Dr. Symons before pursuing this action. I will proceed to analyze the
thirty-one (31) medical grievances identified by Dr. Symons. (See Doc. 164, 15-18;
Doc. 156-6)
        Fattah did not properly appeal any of the medical grievances that Dr. Symons
identified through each step of the DOC’s Inmate Grievance System. Twenty-six (26)
of Fattah’s healthcare related grievances, Nos. 334327, 334333, 337095, 334321,
336614, 338723, 332015, 334324, 334329, 334331, 334942, 335308, 335313, 345823,
346291, 362096, 398652, 398653, 400851, 400402, 400853, 401119, 401754, 401889,
402005, 3306112, were dismissed because Fattah failed to provide the required


 2


     The final appeal for grievance, No. 330611, was also dismissed as untimely.

                                                7
supporting documentation. (Doc. 156-6, at 3). When the SOIGA dismisses an inmate’s
grievance for failure to provide the required documentation with the appeal, dismissal
of the related claims in federal court is appropriate due to lack of PLRA exhaustion.
See Sanders v. Sec'y Pennsylvania Dep't of Corr., 602 F. App'x 54, 57 (3d Cir. 2015);
Miller v. Price, No. 3:CV-14-0301, 2016 WL 1089155, at *7 (M.D. Pa. Mar. 21,
2016). The remaining five (5) medical grievances, Nos. 289423, 295659, 306837,
309552, 375092, were dismissed by the SOIGA as untimely. (Doc. 156-6, at 4). Fattah
has not challenged Dr. Symons’s position that the SOIGA dismissed these grievances
for failure to comply with the Inmate Grievance System. Accordingly, I will adopt
Magistrate Judge Arbuckle’s recommendation that Dr. Symons’s Summary Judgment
Motion be granted, because Fattah failed to properly exhaust his PLRA remedies with
respect to the thirty-one (31) healthcare grievances that he filed, which relate to his
Eighth Amendment claims against Dr. Symons.3


                                       IV. Conclusion
        For the above stated reasons, Magistrate Judge Arbuckle’s R&R (Doc. 204) will
be adopted, and the Motion for Summary Judgment filed by Defendant, Dr. Symons
(Doc. 156) will be granted.


        An appropriate order follows.


February 12, 2020                                      /s/A. Richard Caputo
Date                                                   A. Richard Caputo
                                                       United States District Judge

     documents.
 3

     In his Motion for Summary Judgment, Dr. Symons also raises a variety of other
     arguments as to why he is entitled to summary judgment. I will not address these
     arguments as summary judgement for Dr. Symons is appropriate, because Fattah failed
     to exhaust his administrative remedies under the PLRA.

                                               8
